 In the Matter of THE CHICAGO DAILY NEws,INC.andTHE CHICAGONEWSPAPERGUILD,C. I.O.Case No. 13-R4234.-Decided May 4,1944Bell, BoydandMarshall, by Mr. David Watts,of Chicago, Ill., forthe Company.Isserman, Isserman and Kapelsohn,byMr. Morris Isserman,of New-ark, N. J., for the Guild.Mr. Wallace E. Royster,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by The Chicago Newspaper Guild, C. I. 0.,herein called the Guild, alleging that a question affecting commercehad arisen concerning the representation of employees of The Chi-cago Daily News, Inc., Chicago, Illinois, herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before John R. Hill, Trial Examiner. Saidhearing was held at Chicago, Illinois, on March 9, 10, 11, 13, 14, 15,and 16, 1944.The Company and the Guild appeared, participated,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.All parties were afforded oppor-tunity to file briefs with the Board.Upon the entire record in the case, the Board makes the followingFINDINGS OF FACTI.THE, BUSINESS OF THE COMPANYThe Chicago Daily News, Inc., is an Illinois corporation engaged inChicago, Illinois, in the publication of a daily newspaper, The Chi-cago Daily News.The principal raw materials used by the Com-pany are newsprint and ink.During 1943 the Company used 31.84756 N. L. R. B., No. 55.274 THE 'CHICAGODAILYNEWS,INC.275tons' of paper having a value of $1,719,873, and 1,013,228 pounds ofink having a value of $35,886.All the paper was shipped to theCompany from points outside Illinois.The Companysells its car-toons, and serial stories to other newspapers, miscellaneous itemsto the public, and engraving work to the Chicago Sun,' advertisers,and others.The Company uses the, news features and photo servicesof Bell Syndicate, Associated Press, United Press, United Features,Wide World Photos, Washington News Service,Register and TribuneSyndicate, Press Features Syndicate, Publishers' Syndicate, New YorkHerald Tribune, LaFave and Acme News Pictures.The daily averagecirculation of The Chicago Daily News for the year 1943 was 413,763,of which approximately 5 percent was sent to points outside Illinois.The Company carried a total of 12,514,312 lines of advertising in, itsnewspaper during 1943, of which approximately 28 percent was na-The Company concedes, and we find, that it is engagedin commerce,within the meaning of the National Labor Relations Act.H. THE ORGANIZATIONINVOLVEDThe Chicago Newspaper Guild is a labor organization affiliated withthe Congress of Industrial Organizations, admitting to membership,employees, of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn November 30, 1943, the Guild advised the Company that it repre-sented a majority of the Company's editorial department employees,and requested recognition as-exclusive bargaining agent for thoseemployees.The Company refused to extend recognition until theGuild is certified by the Board as such representative.A statement of the Field Examiner, introduced in evidence at thehearing, indicates that the Guild represents a substantial number of theCompany's'employees in the unit hereinafter found appropriate.,-We find that a question affecting commerce has arisen concerning therepresentation, of employees of the. Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7)' of the Act.IV.THE APPROPRIATE UNITThe parties agree that the editorialdepartment employees -of theCompany constitute an appropriate bargainingunit, and further agreethat the editor; the managing editor, and the woman'ITheField Examinerstated that the Guild submitted96 designations dated principallyin 1943,of which 66bore the apparentlygenuine signatures of persons whose names appearon the Company's pay roll.Theer are approximately167 employees in the appropriateunit. ' 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDtives of the Company, and as such should be excluded from the bargain-ing unit.zThere is a dispute, however, concerning a number of em-ployees in several categories whom the Guild would exclude, and the.Company would include.3We will set forth.in the following para-graphs a brief- description of the authorities and duties of the em-ployees to whom the disputes pertain :The news editor,Everett Norlander, is in charge of the compositionof the paper and may be described as coordinator of news.He decidesthe amount of space to be given each day to the news items collected bythe various departments of the Company.He participates in regulardaily news conferences with the city editor, head make-up man,make-up editor, picture editor, photograph editor, foreign editor,cable editor, and sometimes the managing editor, and editor.He is incharge of the editorial department in the absence of the managingeditor and editor, and interviews applicants for employment.Hisrecommendations on hiring are generally approved by the managingeditor or the editor.His salary is higher than that of- the otherdepartment heads.The city editor,Clem Lane, is in charge of the city desk, and of the40 reporters and rewrite men who collect and write local news.Hegives assignments to the reporters, interviews applicants for employ-ment, and makes `recommendations to the Company concerning hire,discharge, and salary increases.The head malce-up man,Edward Akers, is sometimes called chiefmake-up editor.He supervises and directs four make-up men in allo-cating news matters to the various pages of the paper, and the physicalassembly, of the stories and pictures on the "dummy.", The make-upmen consult him for, decisions on the play of stories and headlines, andare responsible to him for-the quality of their work.It is not apparentthat Akers has authority to hire or discharge, or effectively to recom-mend such action.However, we are of the opinion that he functionsas a member of the hierarchy of management.The financial editor,Herman G. Seely,'is incharge of the financialpage over a staff of nine.He interviews applicants for employment,and has authority to make recommendations concerning hire, discharge,and wage increases.His salary is at least 25 percent higher than thatof any other employee in his department.'The sports editor,John Carmichael,is incharge of the sports de-partment which hasa staffof 12.He interviews applicants for em-2Such bargaining units are customary in the newspaper field and have been approvedby the Board in a number of decisions.SeeMatter of New York Times Company,32 N. L.It.B. 928.andMatterof SeattleTimes Company, 46N. L. It. B. 1019.8A list of editorial department employees was introduced in evidence as Company'sexhibit No 2Assuming the accuracy of the list,the parties agree that all employeecategories named therein,except those as to,which specific contention is made, should beincluded in the bargaining unit. THE CHICAGO DAILY NEWS, INC.277ployment, and has authority `to recommend hire, discharge, transfers,and wage increases.His salary is at least 25 percent greater than thatof any other employee in the sports department.The assistant sports editor,Joseph Rein, is in charge of the depart-ment during the protracted absences of the sports editor.At all times,Rein gives most of the assignments to the younger reporters, and maymake changes in working hours of an individual.While Rein's dutiesare generally rather mechanical and routine, the sports editor is absentfrom the department for 4 to 6 months in the year, and during suchabsences Rein's authority and duties are augmented.Although thereis testimony that the managing editor watches the operation of thesports department closely, it is obvious that much of the supervisionmust rest upon Rein when Carmichael is absent.The foreign editor,Carroll Binder, with the approval of the editor,hires and fixes the salaries of foreign correspondents and the employ-ees of the New York office. In his department he seems to be subjectonly to the authority of the editor and like the head make-up man, is amember of the executive staff of the Company.The State editor,Guy Housley, is responsible for getting out a post-dated State edition which goes to press in the early evening.He isassisted by three copy readers, and obtains much of the news for thisedition from down-State correspondents.While there is no showingthat he has authority to recommend hire, transfer, discharge, or wageincreases for the employees working under him, it is clear that he hasa managerial responsibility by determining 'the content of the Stateedition, and his salary is substantially greater than that of the otheremployees under his direction.The head copy reader,Clifford-Hall, is in charge of the copy desk inthe city news room.He assigns copy to the six copy readers at theidesk with him, and arranges work and vacation schedules.He inter-views applicants for employment, and is consulted by the news editoras to the proficiency of the copy readers.He has authority to recom-mend hire, transfer, discharge, and wage increases.The picture editor,Gilbert Gallaher, passes upon the work of a staffof three to four persons who write captions for pictures, and selectsfor publication pictures received from various sources.He has fre-quent discussions with the managing editor and the city editor, and-attends news conferences.He makes requests of the photo managerfor pictures of current interest.While it is not clear that he has au-thority to hire, discharge, or to recommend such action, it is certainthat he has definite managerial responsibility in determining the pic-ture content of the paper, and his salary is greater than that of anyother employee on the picture desk.The photo manager,Andrew Miller, supervises a staff of 14 photog-raphers.As requests for pictures come in, he assigns photographers ,278DECISIONS OF NATIONAL LABOR RELATIONS BOARDand takes, some assignments himself.He approves negatives andprints before they are sent to the picture desk.He interviews appli-,cants for employment, and appears to have authority effectively torecommend wage increases.The art director,BernardHalliday, is in charge of'the artdepart-ment and its staff of nine artists who prepare pictures and maps forpublication.His salary is at least 25 percent greater than that of anyother employee in the department.He interviews applicants for em-ployment, to determine their aptitude,,and his recommendations con-cerning their hire are given great weight.' He has authority torecommend wage increases.The copy boy director,Jack Gullickson, is in charge of 10 copy boyswho are the messengers in the editorial department.He,himself per-forms the work of a copy boy, but also interviews applicants for em-ployment, and has authority to recommend hire and discharge.The librarian,Thomas V. Sayers, is in charge of the library staff ofsix.While the duties of the employees are routine and 'require littlesupervision, it appears that Sayers interviews applicants for employ-ment, and can recommend their hire.His salary is at least 25 percentgreater than that of anyone on his staff, and his function as librarian ismanagerial.The editorial auditor,Norman Weisbaum, is in the office of themanaging editor, and along with other duties is secretary to the man-aging editor.He handles the auditing work entailed in salary changesand discusses hiring, discharging, and salary increases with the man-aging editor.He also interviews those who apply for employmentin the library or as copy boy,'and his recommendations in respect tothe applicants are effective.'We are persuaded that all the employees whose duties and authoritywe have discussed above should be excluded from the'bargaining unit.While it is'true that not all of them possess supervisory authority'within the usual meaning of the term, it is clear that with the excep-tion of Weisbaum, whose duties appear to be confidential, all havedefinite managerial duties-and responsibilities in connection with thepublication of the Company's paper.'New York, City employees, foreign correspondents, and Washingtonoffice employeesThe Guild opposes the inclusion of employees other than those work-ing in the Chicago editorial office of the Company.Employees in theNew York and Washington offices, and foreign correspondents aregeographically separated from the bulk of the unit, and the Guild hasmad'e'no effort to'secure members 'among them. 'These circumstancesafford -valid support to the Guild's position and we shall exclude the THE CHICAGO DAILY NEWS, INC.279New York City employees, the foreign correspondents, and the Wash-ington office employees from the bargaining unit.Victor Gordon-Lennox;one of the foreign'correspondents, is a British subject who wasemployed by the Company in London. He is now working in Chicagoon a temporary assignment, and will soon return to work in a foreignfield. "We are of the opinion that Victor Gordon-Lennox, as a foreigncorrespondent temporary in the United States, should not be includedin the bargaining unit.The assistant woman's editor,Marriott Taylor, occupies a positionunder the woman's editor similar to that of the assistant news editorwhom the Guild would include. It is clear that the management ofthe department reposes solely in the woman's editor and that Taylorexercises no supervisory or managerial authority.,We shall, therefore,include Taylor in the bargaining unit.Secretaries.The Guild opposes the inclusion ofBeatriceKerlin,secretary to the editor,Robert Himley,secretary to the news editor,and,Marian Avery,secretary to the foreign editor, but agrees thatFlorence Hartman,secretary to the womapi's editor, may be included.Secretaries to executives of an employer are ordinarily excluded frombargaining units upon the practical consideration that such employeesby reason of their work are generally entrusted with confidentialinformation pertaining to ,labor. relations'.The case before -us, doesnot, however, call for the application of this rule.The Companydenies that any of the secretaries in question is the recipient of suchconfidential information and there is no evidence to the contrary.Himley; in particular, does only a little secretarial work of a veryinformal nature and is occupied principally in editing listings ofradio programs.Under these circumstances, we find no reason toexclude the secretaries from the bargaining unit.In conformance with the conclusions above, and'otherwise in ac-cordance with the agreement of the parties, we find that all employeesof the Company in the editorial department in Chicago, Illinois,including assistant city editors, assistant to the foreign editor, make-upmen, assistant woman's editor, telegraph desk men, special writers,copy readers, rewrite reporters, reporters, caption writers, editorialwriters, columnists, market report clerks, secretaries, stenogaphers,editorial assistants, assistant librarian, library clerks, clerk, recep-tionist, copy boys and copy,girls, cartoonists, artists, apprentice ar-tists, feature photographers, studio printers,,and photographers,, butexcluding the editor, the managing editor, the, woman's editor, thenews editor, the city editor, the head make,-up man, the picture editor,the financial editor, the' sports editor, the foreign editor, the, State.editor, the assistant sports editor,--the head copy reader, the editorialauditor, the librarian, the copy boy director, the photo manager, the 280DECISIONSOF NATIONALLABOR RELATIONS BOARDart director,, the foreign, correspondents, the New York Office em-ployees, theWashington office employees, and supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Chicago DailyNews, Inc., Chicago, Illinois, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Thirteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately preced-ing the date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid, off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for cause,and have not been rehired or reinstated prior to'the date of the elec-tion, to determine whether or not they desire to be represented byThe ' Chicago Newspaper Guild, affiliated with the Congress of In-dustrial Organizations, for the purposes of collective bargaining.We shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees within the appropriate unit who were employed duringin the Direction.the pay-roll period immediately preceding the date of the Directionof Election herein, subject to the limitations and additions set forthDIRECTION OF ELECTIONBy virtue of and' ,pursuant to'the power vested in the National